UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4868


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOHAMMED MUNIR ANWARI, a/k/a Mohammed Munir, a/k/a Khalifa,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:07-cr-00425-CMH-7)


Submitted:   July 26, 2010                 Decided:   August 19, 2010


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Todd Hunter, Arlington, Virginia; Maria N. Lerner,
Kimberly S. Walker, Fatema K. Merchant, FULBRIGHT & JAWORSKI,
L.L.P., Washington, D.C., for Appellant. Dana J. Boente, United
States Attorney, Lawrence J. Leiser, Assistant United States
Attorney,   Robert  Draba,   Special   Assistant United  States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mohammed Munir Anwari appeals his conviction and 151-

month    sentence    for     one    count       of   conspiracy    to   import    and

distribute for the purpose of importation one kilogram or more

of heroin in violation of 21 U.S.C. §§ 952(a), 959, 963, and

960(b)(1)(A) (2006) and one count of conspiracy to possess with

intent to distribute and to distribute one kilogram or more of

heroin    in    violation    of    21     U.S.C.     § 846   (2006).    On   appeal,

Anwari alleges district court error in:                      (1) allowing a fatal

variance from the indictment; (2) admitting evidence that was

substantially more prejudicial than probative; (3) refusing to

direct a verdict of acquittal, and (4) miscalculating the drug

weights attributable to him.                For the reasons that follow, we

affirm.



                            I.     Indictment Variance

               The indictment against Anwari and his co-conspirators

alleged that Anwari was involved in heroin transactions in May

and August, 2002.       At trial, the Government introduced evidence

of Anwari’s participation in a third transaction, in December

2002.     Anwari     asserts       that    allowing     evidence   of   this     third

transaction was erroneous and should result in vacating of his

conviction.



                                            2
            As Anwari did not object below, we review this claim

for plain error.        To demonstrate plain error, a defendant must

show that:       (1) there was an error; (2) the error was plain; and

(3) the error affected his “substantial rights,” meaning that it

“affected    the     outcome    of     the    district      court       proceedings.”

United States v. Olano, 507 U.S. 725, 732 (1993).                       This court is

not required to correct a plain error unless “a miscarriage of

justice     would    otherwise       result,”       meaning     that     “the    error

seriously     affect[s]        the     fairness,       integrity,         or    public

reputation of judicial proceedings.”                 Id. at 736 (alteration in

original) (internal quotation marks omitted).

            A variance occurs when the evidence presented at trial

differs materially from the facts alleged in the indictment.

United States v. Kennedy, 32 F.3d 876, 883 (4th Cir. 1994).

However,     a      variance     “does        not     violate       a     defendant’s

constitutional      rights     unless    it     prejudices      [him]      either   by

surprising him at trial and hindering the preparation of his

defense or by exposing him to the danger of a second prosecution

for the same offense.”          United States v. Randall, 171 F.3d 195,

203 (4th Cir. 1999) (when evidence does not alter crime alleged

in the indictment, the variance is not fatal).

            We need not, however, reach the issue of whether an

indictment    variance    took       place    in    this   case.        The    evidence

against Anwari with regard to the first two transactions was

                                         3
significantly       compelling      such    that   Anwari     can    demonstrate       no

prejudice as a result of the introduction of evidence of the

third transaction, particularly under plain error review.



              II.     Allegedly Unduly Prejudicial Evidence

                            (a)    Religious Questioning

             At the start of the Government’s cross-examination of

Anwari, the following exchange took place:

      The Government:   Mr. Munir, you swore on the Bible.
      Are you a Christian?

      Anwari:       I’m Islam, but I speak a lot of the Bible
      too.

The   Government      did    not    make    any   further   mention       of    Anwari’s

religion.     On appeal, Anwari argues that this question was so

prejudicial as to necessitate a new trial.                  We disagree.

            Again, this issue is reviewed for plain error, as no

objection was made below.               Under that standard, we cannot find

that the Government’s question requires reversal.                         It is well-

settled   that      evidence       of   a   witness’s    religion         may   not   be

introduced      for   the     purposes      of    enhancing    or     attacking       the

witness’s credibility.             See Fed. R. Evid. 610.             The Government

argues,   however,      that      the   question    at   issue      was   designed     to

ensure that Anwari took his oath seriously, not to impeach his

credibility per se.




                                            4
             Though   this   court    has    never   squarely         addressed    the

issue of whether a witness may be examined on the manner and

veracity of his oath, at least one of our sister circuits has

passed on a similar question.           See United States v. Kalaydjian,

784 F.2d 53    (2d Cir. 1986)     (affirming     district         court’s   order

prohibiting appellants from questioning witness on his reasons

for taking an affirmation rather than swearing on the Koran).

Anwari’s claim of error is therefore not without some support.

             We   find,   however,    that    because     the    Government       only

mentioned Anwari’s religion once, and that because there is no

Fourth Circuit case * on point, Anwari cannot demonstrate that

allowing the question was plainly erroneous.                    Moreover, again,

the   evidence     against   Anwari    was    ample,     and    the    Government’s

isolated question, even if we assume it to have been erroneous,

did not rise to the level of being so prejudicial as to affect

the integrity of the trial.



          (b)     Evidence of Criminal Acts of Co-Conspirators

             Anwari   next   suggests       that   his   conviction       should    be

vacated on the grounds that the Government improperly solicited

      *
       Anwari cites to United States v. Ham, 998 F.2d 1247
(4th Cir. 1993), for the proposition that we must vacate his
sentence. Ham, however, dealt with the introduction of evidence
that is significantly more inflammatory than that at issue here,
and we find it does not apply.



                                        5
evidence    of    criminal       transactions        that   took    place     during    a

period where Anwari was no longer alleged to have been a part of

the conspiracy.         We have rejected this argument in the past, and

continue to do so today.               See United States v. Leavis, 853 F.2d
215 (4th Cir. 1988) (the fact that defendant’s co-conspirators

pled guilty does not deprive the government of its right to

detail    the    full    scope    of    the   conspiracy,     even      those    matters

where the defendant was not directly involved).



                        III. Sufficiency of the Evidence

            Anwari       next     argues      that    the    Government         did   not

introduce evidence sufficient to sustain a conviction because

there was insufficient proof that Anwari knew the heroin he is

alleged to have distributed was destined for the United States.

            “A     defendant       challenging        the   sufficiency         of    the

evidence faces a heavy burden.”                   United States v. Foster, 507
F.3d 233, 245 (4th Cir. 2007), cert. denied, 128 S. Ct. 1690

(2008).         This    court    reviews      a   sufficiency      of   the     evidence

challenge by determining whether, viewing the evidence in the

light most favorable to the government, any rational trier of

fact could find the essential elements of the crime beyond a

reasonable doubt.          United States v. Collins, 412 F.3d 515, 519

(4th Cir. 2005).



                                              6
               Several    witnesses       testified        that       they   communicated

with Anwari during negotiations, and it was evident that he was

aware that the heroin was destined for the United States.                                  In

addition, the translator who facilitated the transactions among

the co-conspirators testified that he told Anwari the drugs were

to    be    sold   in    the    United   States.           Finally,      the    Government

introduced evidence of Western Union receipts reflecting that

the    proceeds    of    drug    transactions         in   the    United       States    were

being transferred to Anwari in Pakistan and Afghanistan.                                  We

find from that record that the jury could properly conclude that

Anwari knew the drugs were to be sold in the United States.



                         IV.    Reasonableness of Sentence

               Finally, Anwari argues that his sentence is per se

unreasonable       because       the     district       court         clearly    erred    in

calculating the relevant drug quantity.                        The Presentence Report

determined that Anwari was responsible for three kilograms of

heroin.         Anwari     argues      that   this      was     based     on    unreliable

evidence.

               This court reviews the district court’s calculation of

the quantity of drugs attributable to a defendant for sentencing

purposes for clear error.                United States v. Randall, 171 F.3d
195, 210 (4th Cir. 1999).                Clear error occurs when the court,

upon       reviewing    the    record    as       a   whole,     is    “‘left    with    the

                                              7
definite    and        firm       conviction        that     a     mistake        has     been

committed.’”         Easley       v.   Cromartie,      532 U.S. 234,    242    (2001)

(quoting United States v. United States Gypsum Co., 333 U.S.
364, 395 (1948)).

            We      have    reviewed      the      record    and    find    that       witness

testimony      as      to     the      drug     weight      that     Anwari       allegedly

distributed      was       sufficient     to       allow    the    district       court    to

attribute a drug weight of three kilograms to Anwari.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented       in    the    materials

before   the     court      and     argument       would    not    aid    the    decisional

process.

                                                                                   AFFIRMED




                                               8